Citation Nr: 1527293	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder other than asbestosis, to include as secondary to service-connected disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1970  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconferencing.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

The Board notes that instant matter has twice previously been before it, most recently in October 2014, at which time it was remanded for further development.  Upon completion of the requested development, the agency of original jurisdiction (AOJ) readjudicated and denied the Veteran's claim of service connection for a respiratory disorder via a January 2015 supplemental statement of the case.  The matter was thereafter returned to the Board.

The Board also notes that after the case was returned to the Board, the Veteran submitted additional evidence in the form of private medical evidence from C.B. M.D., which evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence that has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304 (2014).  However, because the medical records do not contain evidence relevant to whether the Veteran's chronic obstructive pulmonary disorder (COPD) was caused or aggravated by his asbestosis and the physician's assertion relating the Veteran's COPD to his history of tobacco use is duplicative of information already of record, a remand for the AOJ's initial consideration of the additional evidence received in connection with the Veteran's claim of service connection for a respiratory disorder other than asbestosis in not warranted.  

FINDING OF FACT

The Veteran's diagnosed emphysema and COPD did not have its clinical onset in service and is not otherwise related to active duty or to the Veteran's service-connected asbestosis.


CONCLUSION OF LAW

The Veteran does not have a respiratory disorder other than asbestosis that is the result of disease or injury incurred in or aggravated by active military service, or that is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.30, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice provided to him.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claim, to include on a secondary basis, via letters dated in May 2010 and July 2014, which letters the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  The Board finds also that any error with respect to the timing of notice was effectively cured in this by the readjudication of the Veteran's claim via the March 2015 SSOC several supplement statements of the case following the July 2014 notice letter.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's service treatment records (STRs), VA examination and opinion reports, private medical evidence, and lay statements.  The Veteran has not indicated that there are outstanding available records that VA should have obtained, and the Board is aware of none.  

Further, the Veteran was provided with several VA examinations in connection with his service-connection claim and an addendum opinion was also sought.  The examiners reviewed the claims folder and conducted a thorough examination of the Veteran.  The examiners provided an etiology for the Veteran's COPD and it was also discussed why his respiratory disability was not caused or aggravated by his service-connected asbestosis.   The Board finds that the VA examination and opinion reports contain sufficient evidence by which to evaluate the Veteran's claim and the Board finds that the opinions are supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.
II.  Analysis

By way of the background, in a May 2014 action, the Board noted that the Veteran had initially sought service connection specifically for emphysema and COPD, but that a review of the record revealed multiple respiratory disorder diagnoses, including asbestosis.  The Board thus determined that the Veteran's service connection claim should not be limited to emphysema and COPD, but was more appropriately characterized as one for a respiratory disorder in general.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then granted service connection for asbestosis, but remanded, for further development, the issue of entitlement to service connection for a respiratory disorder other than asbestosis, noting that private treatment records raised the issue of entitlement to service connection for such on a secondary basis.  

Review of the Veteran's STRs shows that in March 1970 he was treated for the flu and in December 1970 he was treated for an upper respiratory infection.  His STRS are otherwise silent for respiratory or pulmonary treatment or complaints and at the time on his September 1970 separation examination, the Veteran's lungs and chest were clinically evaluated as normal.  The Veteran's post-service treatment records show that he has been variously diagnosed as having emphysema and COPD.  In filing his service connection claim, the Veteran reported that his COPD and emphysema began in 2000 and 2001, respectively.

The Veteran was afforded a VA respiratory examination in February 2011.  At that time, the examiner noted the Veteran's history of, among other things, COPD, as well as his thirty-to-forty year history of smoking multiple packs of cigarettes per day.  The examiner stated that the Veteran's historical diagnoses of COPD, emphysema, and chronic bronchitis "all . . . means he has chronic obstructive pulmonary disease."  The examiner acknowledged that the Veteran had been exposed to asbestos during service, but noted that his medical records, including multiple x-ray and computed tomography (CT) scans of his chest did not show any actual asbestosis.  The examiner then opined that the Veteran's COPD was due not to asbestos exposure but to his long history of cigarette use.  In so finding, the examiner acknowledged the Veteran's in-service treatment for an upper respiratory infection, but found that it was acute and had resolved without residuals.

Private treatment records dated in November 2012 contain a diagnosis of COPD, which the clinician opined was "secondary to [the Veteran's] chronic tobacco abuse."  However, the clinician went on to state that the "severity of the lung diffusion impairment is far in excess of what would be expected from the degree of obstructive lung disease [the Veteran] is displaying."  

During his February 2013 hearing, the Veteran testified that he had been exposed to asbestos in service and stated that his private physician had told him that his respiratory problems were caused by his asbestos exposure.  The Veteran denied having respiratory problems prior to or during service.  His spouse indicated that the Veteran was not diagnosed as having emphysema and COPD until August 2010, but alleged that symptoms had existed for several years prior to that time, stating the Veteran did not seek treatment until his respiratory condition became severe.  

The Veteran was afforded another VA examination in July 2014, the report of which records a diagnosis of emphysematous COPD secondary to tobacco abuse.  The examiner then outlined the relevant evidence of record and concluded that it was less likely than not the Veteran's COPD and/or emphysema was related to service, stating that the most likely etiology was the Veteran's history of tobacco use.  The examiner however failed to provide the requested opinion regarding secondary service connection because the examiner determined that the Veteran did not in fact have asbestosis.

In January 2015, the examiner provided an addendum to his July 2014 examination report wherein he again stated that smoking is responsible for 90 percent of COPD in the United States and that epidemiologic studies do not clearly or consistently show a strong link or causality between COPD or emphysema and asbestos exposure in humans.  The examiner again opined therefore that it is not at least as likely as not that the Veteran's service-connected asbestosis caused his COPD and/or emphysema.  Rather, the examiner found that the weight of medical evidence indicates that the Veteran's COPD and emphysema is etiologically related to his tobacco use.  The examiner also pointed out that the Veteran's diagnoses of COPD and emphysema preceded his diagnosis of asbestosis.

The examiner then noted that the results of pulmonary function tests conducted in August 2014 showed moderate obstructive ventilatory effect with only a mild reduction in diffusing capacity of the lungs for carbon monoxide (DLCO) and stated that since the objective test results indicated "only minor changes related to asbestosis, as compared to significant changes related to the COPD/emphysema, the majority of lung disease/function is better explained by the emphysematous COPD rather than the asbestosis."  The examiner opined therefore that it is not at least as likely as not that the Veteran's service-connected asbestosis aggravated the emphysematous COPD condition beyond normal progression of the disease.  As support for that opinion, the examiner pointed out that the veteran had only a mild DLCO reduction, which could be explained by either or both respiratory conditions, but that the obstructive ventilatory pattern is explained by the emphysematous COPD, which would indication no significant aggravation of the COPD by the Veteran's asbestosis.

Upon review of the evidence of record, the Board finds that service connection for a respiratory disorder other than asbestosis, to include COPD and emphysema, must be denied.  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the instant case, although the evidence establishes a current diagnosis of empyematous COPD and in-service asbestos exposure has been conceded, the evidence fails to establish that the Veteran's COPD is in any way attributable to service.  As explained by the VA examiner, COPD is not consistent with asbestos exposure.  Further, while the Veteran's STRs note treatment for a respiratory infection, the VA examiner considered this evidence but found that any respiratory infection in service was acute and transitory and had resolved prior to the Veteran's discharge from service.  Moreover, the Veteran's private physician has not attributed the Veteran's COPD to his in-service asbestos exposure.  Rather, the medical evidence of record establishes that the etiology of the Veteran's COPD is his history of tobacco use, as indicated by both the VA examiners and the Veteran's private physician.  Accordingly, based on the medical evidence of record, the Board finds no basis upon which to establish service connection on a direct basis for a respiratory disorder other than asbestosis, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  

Further, although the Veteran may believe that his COPD and/or emphysema is related to his asbestos exposure, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA and private clinicians' contrary etiological conclusions.  See Jandreau, supra.

Lastly, as to any argument that service connection should be awarded because the Veteran began smoking in service or because he was supplied with cigarettes in service, the Board notes that for claims filed after June 9, 1998, as here, special provisions in the law relating to claims based upon the effects of the use of tobacco products during service provide that, notwithstanding any other provisions of law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.330 (2014).  Thus, there is no basis in law for granting service connection on a direct basis for any disability due to his tobacco use during the Veteran's period of service.

Although service connection is not warranted on a direct basis, a disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).  As noted above, the Veteran's private physician has stated that the "severity of the lung diffusion impairment is far in excess of what would be expected from the degree of obstructive lung disease [the Veteran] is displaying."  The Veteran's private physician did not expound upon this statement or provide any opinion regarding the cause of the Veteran's advanced degree of COPD.  Thus, while the private physician's statement raised a question as to whether the Veteran's COPD may have been aggravated by his service-connected asbestosis, the private physician's statement does not demonstrate that the Veteran's COPD has in fact been aggravated by his asbestosis.  

The evidence of record does not otherwise establish that the Veteran's COPD and/or emphysema has been caused or chronically worsened by his asbestosis.  As noted by the VA examiner, the Veteran's diagnoses of COPD and emphysema pre-date his asbestosis diagnosis, which would weigh against a finding of causation.  The examiner also explained why the medical evidence does not support a finding of aggravation, relying on objective test results to support his opinion that the Veteran's asbestosis has not caused a worsening of the Veteran's COPD.  

In consideration of the VA examiner's opinion, the Board finds no basis upon which to award service connection on a secondary basis.  Here, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion regarding secondary service connection, and the Board finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  The evidence of record does not otherwise support a finding the Veteran has a diagnosed respiratory disorder that was caused or aggravated by his service-connected right knee traumatic arthropathy.   In short, there is simply no basis upon which to conclude that the Veteran's has a respiratory disorder that was caused or aggravated by his service-connected asbestosis.  

Accordingly, because the preponderance of the evidence is against the Veteran's claim, his claim of service connection for a respiratory disorder other than asbestosis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for a respiratory disorder other than asbestosis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


